                   Case 1:20-cv-04344-SDG-JKL Document 11 Filed 01/04/21 Page 1 of 1



AO 399 (01/09) Waiver of the Service olSutnmons



                                              Uxrrpo SrarBs DtsrRrcr CoURT
                                                                              for the
                                                               Northern District of Georgia


                        Paulette Thomoson                                           )
                               Plaintifi                                            )
                                                                                    )   Civil Action   No.    1:20-cv-04344-SDG-JKL
 Citv of Johns C reek. Georqia and C hristooher Bvers                               )
                                Defendant                                           )


                                                WAIVER OF THE SERVICE OF SUMMONS

To:      ChristoPher           rs
               (Name of the    plaintif's attorney ot   unrepresented   plaintffi

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid lneans of returning one signed copy of the form to you'

            I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but thit I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days frorn _             11l3Ol2O2O , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgnent will be entered against me or the entity I represent.


Date              1211612020
                                                                                                  Signature of the attorney or unrepresented partY

                         Christo         er     rS                                                               Harvev S. Grav
          Printed name of party waiving service         summons                                                     Printed name
                                                                                             Gray, Rust, St. Amand, Moffett & Brieske, LLP
                                                                                              950 East Paces Ferry Road NE, Suite 1700
                                                                                                          Atlanta, GA 30326
                                                                                                                       Address

                                                                                                               hqrav@qrsmb.com
                                                                                                                   E-mail address

                                                                                                                 (404\ 870-7376
                                                                                                                 Telephone number


                                                Duty to Avoid Unnecessary Expenses of Serving a Summons

           Rute 4 ofthe Federal Rules ofCivil Procedure requires certain defendants to cooperate in saving unnecessary expenses ofservinga summons
 und   .o*piuint-. nOelenAatrt *ho is located in the United States and who fails to return a signed waiveiof service requested by a plaintiff located in
 the United States will be required to pay ttre expenses ofservice, unless the defendant shows good cause for the failure.
             .,Goodcause', doesnotincludeabeliefthatthelawsuitisgroundless,orthatithasbeenbroughtinanimpropervenue,orthatthecourthas
 no   jurisdiction over this matter or over the defendant or the def'endant's property.

             lfthe waiver   is signed and returned, you catl   still make these and all other defenses and objections, but you cannot object to the absence of
 a sulnmons or    olservice.

            llyou waive service, then you must, within the tirne specihed on the waiver fornr, serve an answer or a motion under Rule l2 on the plaintiff
 and file a copy with th"            rigning ani returnirrg ttre waiver form, you are allowed more time to respond than if a summons had been served.
                            "ouit.'iiy
